Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed over the prior art of record and in light of applicant’s arguments and amendments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest as a whole the steps combination of organizing, by a security virtualization system implemented by a multi- access edge compute ("MEC") server, a set of devices into a plurality of different device groups, wherein each device of the set of devices is separate from and communicatively coupled to the MEC server and wherein each device group of the plurality of different device groups is associated with a different security policy;  identifying, by the security virtualization system, a security policy for a particular device of the set of devices, wherein the security policy is identified as a particular security policy associated with a particular device group to which the particular device is assigned by the organizing of the set of devices; intercepting, by the security virtualization system, data transmitted to the particular device from an application server;  applying, by the security virtualization system, a security service to the intercepted data in accordance with the security policy identified for the particular device; and delivering, by the security virtualization system to the particular device subsequent to the applying of the security service, sanitized data that corresponds to the intercepted data and has been sanitized by way of the security service, the delivering of the sanitized data performed by way of a secure connection between the security virtualization system and the particular device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454